USCA11 Case: 20-11363    Date Filed: 03/31/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 20-11363 & 20-12054
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:18-cr-00115-MMH-JBT-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JAMAAL HAMEEN,

                                                          Defendant-Appellant.
                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (March 31, 2021)

Before LAGOA, BRASHER and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11363       Date Filed: 03/31/2021   Page: 2 of 2



      Rosemary Cakmis, of the Federal Public Defender’s Office, appointed

counsel for Jamaal Hameen in these consolidated non-direct criminal appeals, has

moved for the Federal Public Defender’s Office to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeals is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

relief on Hameen’s pro se post-judgment motions is AFFIRMED.




                                          2